Citation Nr: 0711303	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-07 251	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for the residuals of a 
left ankle injury.

5.  Entitlement to service connection for nasal problems.

6.  Entitlement to an initial disability rating in excess of 
30 percent for bilateral sensorineural hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from October1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, that denied service connection for 
bilateral knee disability, low back strain, bilateral 
peripheral neuropathy of the lower extremities, and the 
residuals of a left ankle injury.

With respect to the claims for entitlement to service 
connection for nasal problems and an initial disability 
rating in excess of 30 percent for bilateral sensorineural 
hearing loss, the Board notes that the veteran filed a notice 
of disagreement with the RO's April 2006 rating decision, 
thereby initiating, but not perfecting, an appeal of these 
claims.


FINDING OF FACT

On March 1, 2007 the Board was notified by the RO that the 
appellant died in July 2006.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


